   Case 9:19-mj-08364-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 1 of 6

AO 91(Rev.08/09) CriminalComplaint

                                U NITED STATESD ISTRICT OURT
                                                        orthe                                       Ayg 2g 22!8
                                            Southern DistrictofFlorida
                                                                                                   ANG ELA E.NOBLE
                                                                                                  GLERK U S DlSy cT,
               United StatesofAmerica                                                             S.D.OFCL/.' -VP'B.

                                                                 CaseN o. 19-8364-8ER
                     O dis J.Hosley




                                             CR IM IN A L CO M PLA IN T

        1,the com plainantin thiscase,statethatthe following istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of                 Auqust25,2019         inthecountyof                          Palm Beach          inthe
  Southern     Districtof              Florida      ,thedefendantts)violated:
          CodeSection                                                  OffenseDescrktion
Title 21,United StatesCode,             Distributionofa Controlled substance,nam ely a m ixture and substance
Section841(a)(1)                        containing a detectable am ountofheroin,a Schedule Icontrolled substance,
                                        inviolationofTi
                                                      tle21,UnitedStatesCode,Section841(a)(1).




        Thiscrim inalcomplaintisbased on these facts:
See Attached Affidavi
                    t




        W continuedontheattachedsheet.
                                                                         z
                                                                         .       '#



                                                                                            Complainant'
                                                                                                       ssignature

                                                                             Joseph C.Verneer,IV DEA SpecialAqent
                                                                                            Pri
                                                                                              nted nameandtitle

Swornto beforeme and signed in my presence.
                                                                                                          T

                                                                 zrz                  zez      X        <pW
                                                                                                         .y,
                                                                e'                    K        Judge,
                                                                                                    ,:si
                                                                                                       gnature

City and state:                                                               Bruce Reinhart,U.S.M aqistrate Judge
                                                                                             Printednameand title
Case 9:19-mj-08364-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 2 of 6



                                          AFFID AV IT
                                              OF
                                      SPEC IAL A G ENT
                                  JO SEPH C.V ER N EE RU IV
                        D R U G EN FO R C EM EN T A DM IN ISTM TIO N
                       U N ITE D STA TES D EPA R TM EN T O F JU STICE

        1,Joseph C.Verneer,lV ,being duly sw onz,depose and state as follow s:

                lam a SpecialAgent(SA) with the Drug EnforcementAdministration (DEA)
 United StatesDepartmentofJustice(DOJ),currentlyassignedtotheM iamiFieldDivision,W est
 Palm B each D istrictOftice,in W estPalm Beach,Florida. A s such,l am an investigative or1aw

 enforcem ent officer of the U nited States w ithin the m eaning of Title 18,U nited States Code,

 Section25l0(7),inthatIam empoweredbylaw toconductinvestigationsof,andtomakearrests
 for,offensesenumeratedinTitle 18,UnitedStatesCode,Section2516(1)(e)and Title21,United
 States Code.

                1havebeen a SA w ith the D EA since February 21,2016. Priorto m y em ploym ent

 w ith D EA ,1 served as a FederalA ir M arshal with the FederalA ir M arshal Service in the N ew

 York and M iam i Field O ffice from M arch 2009 to February 2016. I am currently assigned to

 investigations dealing w ith all aspects of im portation,m anufacturing,and distribution of illegal

 dnzgs,to include,but not lim ited to,heroin,fentanyl,cocaine hydrochloride and cocaine base

 com m only referred to as ûûcrack''cocaine.

                W hile em ployed with the DEA ,Ihave received ongoing training to include classes

 in Basic Telecom m unication Exploitation,InternetTelecom m unication Exploitation and W ire and

 O ralTelecom m unication lnterceptions. A s a SA w ith the D EA ,Ihave conducted investigations

 of,and have been instrtlcted in investigative techniques concerning the unlawfuldistribution of

 illegalnarcotics,possession w ith intentto distribute controlled substances,im portation ofillegal

 narcotics,use of com m unication facilities to conduct illegalnarcotics transactions,m aintaining
Case 9:19-mj-08364-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 3 of 6



 placesforpurposesofm anufacturing,distributing orusing controlled substances and conspiracies

 tocommittheseoffenses,inviolation ofTitle21,UnitedStatesCodeSections841(a)(1),843(b),
 856,846,952,and 963,respectivelyr Based upon this experience,and through the experience of

 otheragentsand detectivesw ith num erous yearsofexperience,Ihave also becom e w ellversed in

 the m ethodology utilized in illegalnarcotics trafficking,the specific type of language used by

 illegalnarcotics traffickers,and the unique patterns em ployed by narcotics organizations. lhave

 also participated in surveillances,electronic surveillances,and w ire surveillances. A dditionally,1

 have arrested individuals for various drug violations and have spoken w ith a num ber of dnzg

 dealers,dnlg users,and infonnants concerning the m ethodsand practices ofdnlg traffickers. A s

 a resultof m y law enforcem entexperiences,and the experience of other agents and detectives l

 have worked w ith in dealing w ith drug traffickers,lhave found thatthey razely speak openly about

 theirillegalnarcoticstransactions.Instead,they use coded languageto disguisetheirconversations

 aboutillegalnarcoticstransactionsand alsocomm unicatevia textm essages.

                                     Purpose ofthis Affidavit

        4.      The infonuation in thisaffidavitispersonally know n to m e orhasbeen provided to

 m e by other law enforcem ent officers eitherin person orthrough a review oftheir reports. The

 lim ited purpose ofthis affidavitis to establish probable cause forthe arrestofO dis H O SLEY for

 having com m itted the crim inaloffenseofD istribution ofa Controlled Substance,nnm ely a m ixture

 or substance containing a detectable am ount of heroin,a Schedule l controlled substance in

 violation ofTitle21,United StatesCode,Section841(a)(1).Accordingly,thisaffidavitdoesnot
 setforth every factthatisknow n to m e,or otherofficers,regarding O disH O SLEY .
Case 9:19-mj-08364-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 4 of 6



                           C ontrolled Purchase ofH eroin on A ugust25.2019

                O n A ugust 25,2019, a Palm Beach County Sheriff's O ffice agent acting in an

 undercovercapacity(UC)setupacontrolledpurchaseofheroinfrom OdisHOSLEY (HOSLEY).
 The UC wasprovided $100.00 U.S.currency. The UC metwith an unidentified female known
 only aslûM ichelle''near the intersection of2ndAve. N and north H Streetin Lake W orth,in Palm

 Beach County,w ithin the Southern D istrict of Florida. The U C asked if ûkM ichelle''w anted to

 m ake som e m oney,by helping the U C purchase som e heroin and ûkM ichelle''advised she did.

        6.      Atthattim e,ûsM ichelle''entered the frontpassenger's side ofthe U C vehicle.The

 UC inform ed ûûM ichelle''the U C w aslooking forsom e çtH ,''w hich 1know based upon m y training

 and experience to be streettenuinology forheroin. tûM ichelle''stated she would be able to getthe

 U C som e heroin and explained to the U C thatherûsguy''had klsom e really good stuff.'' SçM ichelle''

 then m ade contactwith a m ale via cellulartelephone and directed the U C tow ards 4th A ve. south

 and south F Street. W hen theU C and tûM ichelle''arrived atthatlocation,ûûM ichelle''m ade contact

 w ith a black m ale later identitied asH O SLEY .

                D uring a video-recorded m eeting,H O SLEY stated thathe did nothave any heroin

 on him ,buthe could show theU C where to getheroin. (tM ichelle''then exited the U C vehicle and

 H O SLEY entered the frontpassenger's side of the U C vehicle. HO SLEY then directed the U C

 tow ard the 1300 block ofsouth N Streetin Lake W orth,Florida. H O SLEY exited theU C vehicle

 and w alked eastbound on 14th Ave south. A pproxim ately 10 m inutes later HO SLEY retum ed to

 the U C vehicle and provided the U C w ith a clearplastic baggie,w ith an approxim ate grossweight

 of 7 gram s,and which contained a pow dery substance suspected to be heroin. The U C then

 provided HOSLEY with $100.00 in U.S.currency.
Case 9:19-mj-08364-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 5 of 6



           8.       Thereafter,HOSLEY exited the UC vehicle and the UC leftthe area. Thewhite

 pow dery substance purchased from HO SLEY w as later field tested and returned a positive result

 forthe presence ofheroin,a Schedule lcontrolled substance.

                                                   C onclusion

           9. Therefore,based on the facts and infonnation setfol'
                                                                 th in this affidavit,1respectfully

 subm itthatthere isprobable cause to believe thaton A ugust25,2019,O dis H O SLEY did com m it

 the crim inaloffense of D istribution of a Controlled Substance, nam ely a m ixture or substance

 containing a detectable am ountof heroin,a Schedule lcontrolled substance in violation of Title

 21,United StatesCode,Section841(a)(l).


                                                 FU RTH ER YO U R A FFIAN T SA ITH N A U G HT.


                                                        L & z.z
                                                        .
                                                                    mc
                                                                     .r-rr.
                                                                          -.
                                                  O SEPH C.VERN EER ,IV
                                                 SPECIA L A G EN T
                                                 D RU G EN FOR CEM EN T A D M INISTR ATION



 SworntoandsubscribedbeforemethisX F dayofAugust,2019,atWestPalm Beach,
 Florida.       '
                .7                  ..s
                                             '
                                .     . .'
       .                 ., '




Z         ,z'
 BRUCE REX HART
 UN ITED STA TES M A GISTR ATE JUD GE
Case 9:19-mj-08364-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 6 of 6



                            U N ITED STAT ES D ISTR IC T C O U R T
                            SO U TH ER N DISTR ICT O F FLO R IDA

                                   C ase N o. 19-8364-8ER

 UN ITED ST ATE S O F AM ER IC A

 VS.

 OdisJ.H osley,

            D efendant.
                                            /

                                Cm M IN AL CO V ER SH EET


       D id thism atteroriginate from am atterpending in the United StatesAttorney'sOftice prior
       toAugust9,2013(M ag.JudgeAliciaValle)?                Yes       X     No
 2.    D id thism atteroriginate from a m atterpending in the N orthern Region ofthe United
       StatesAtlorney'sOfticepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?
              Y es      X     No


                                            Respectfully sub '

                                            AR IA N  A JA RD O OR S AN
                                            UN IT   STA TES A TTO EY


                                     BY :
                                            JE 1FE       .        I
                                            A S 1ST              D T ES A TTO RN EY
                                            Flori          o.1717
                                            500 S A us   alian     ue,Suite 400
                                            W es Palm     ea , L 33401-6235
                                            Te1 (561)82 711
                                            Fa :(561 0-8777
                                            Je ' . ucci@ usdoi.gov
